DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 17-25 in the reply filed on March 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figure 2 is not a black and white line drawing. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or a plurality 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 	Regarding claim 17, Applicant use the term “optionally” one or a plurality of torque-bearing bosses.  It is unclear if the one or more torque-bearing bosses are optional or if there is optionally one or optionally a plurality of torque-bearing bosses.
 	Further, Applicant claims “the cutting instrument” in line 10.  It is unclear what the “cutting instrument” is.  The preamble sets forth “a method for preventing reuse of an orthopedic cutting instrument comprising”.  However, the cutting instrument is not expressly claimed by the claim.  The Examiner suggests amending claim 17 to recite: A method for preventing reuse of an orthopedic cutting instrument comprising: providing the cutting instrument; providing a driver component of the cutting instrument….providing a cutting component of the cutting instrument…”  	Claims 18-25 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2011/0202060) in view of Biegun (US 2006/0111725)..
White et al. disclose that the axial-bearing bosses are made of a temperature sensitive material (¶57) which is exposed to head to change the shape of the bosses (¶57). 	Biegun discloses a method of preventing reuse of an orthopedic cutting instrument (figures 1, 5 and 6) comprising a driver component (2, figure 1 or 3, figure 5 or 21 + 22, figure 6) and a cutting component (3, figure 1 or 4, figure 4 or 23, figure 6).  The driver component has a temperature sensitive material which upon exposure to steam sterilization disengages from the cutting component to thereby prevent reuse of the cutting instrument (¶6, ¶10-11 and ¶35). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the temperature sensitive material of White et al. to upon exposure to steam sterilization disengage from said cutting component to thereby prevent reuse of the cutting instrument as taught by Biegun. 	Regarding claim 18, White et al. disclose that the number of axial-bearing bosses 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775